REAFFIRMATION AGREEMENT

THIS REAFFIRMATION AGREEMENT (this “Agreement”) is made as of September 22,
2014, by the undersigned in favor of ACF FINCO I LP (“Lender”).

RECITALS:

Keltic Financial Partners II, LP sold substantially all of its assets to, and
transferred substantially all of its liabilities to, ACF FINCO I LP, a Delaware
limited partnership (“Lender”) effective June 4, 2014 pursuant to the terms of
an Asset Purchase Agreement dated May 12, 2014 and the other agreements,
documents and instruments executed and/or delivered in connection therewith (the
“Keltic Acquisition”). CASTLE BRANDS INC., a corporation organized under the
laws of the State of Florida (“CBI”) and CASTLE BRANDS (USA) CORP. a corporation
organized under the laws of the State of Delaware (“CBUSA”) (individually and
collectively, “Borrower”) and Lender (as successor-in-interest to Keltic
Financial Partners II, LP pursuant to the Keltic Acquisition), are parties to a
Loan and Security Agreement dated as of August 19, 2011, as amended by a First
Amendment effective July 23, 2012, by an Second Amendment effective March 11,
2013, by a Third Amendment effective August 7, 2013, by a Fourth Amendment,
Waiver and Consent effective October 21, 2013, by a Fifth Amendment, Waiver and
Consent effective November 14, 2013 and by a Sixth Amendment effective as of
June 30, 2014 (as so amended, the “Credit Agreement”), in connection with which
Borrower delivered an Amended and Restated Revolving Credit Note dated March 11,
2013 in a maximum principal amount of $8,000,000 (the “Revolving Credit Note”),
an Amended and Restated Term Note dated August 7, 2013 in an original principal
amount of $4,000,000, an Amended and Restated Participation Agreement dated
August 7, 2013 between Lender and the parties executing the same as
“Participants” (the “Participation Agreement”) a Subordination Agreement dated
August 7, 2013, as amended by a First Amendment effective as of October 21, 2013
between Lender and the parties executing the same as “Junior Creditors” thereto
(as so amended, the “Subordination Agreement”), and other agreements, documents
and instruments in connection therewith.

The Credit Agreement, the Revolving Credit Note, the Term Note, the
Participation Agreement, the Subordination Agreement, and all other agreements,
documents and instruments executed and/or delivered in connection therewith, as
the same may be amended, restated, or otherwise modified from time to time,
shall be collectively referred to as the “Loan Documents”.

Borrower has requested that Lender amend and restate the Credit Agreement to
incorporate all amendments and modifications made thereto, to permit CBI to
repay in full the indebtedness and obligations evidenced by the CBI August 2013
Subordinated Loan Documents, to amend and restate the Credit Agreement and
Revolving Credit Note to increase the amount of the Revolving Credit and extend
the term of the Revolving Credit to July 31, 2019, to amend and restate the Term
Note to extend the term of the Term Loan to July 31, 2019, to amend the
Subordination Agreement to permit the repayment in full of CBI’s indebtedness
and obligations under the CBI August 2013 Subordinated Loan Documents, and to
make certain other changes as described in an Amended and Restated Loan and
Security Agreement effective on or about the date hereof (the “Restated Credit
Agreement”), an Amended and Restated Revolving Credit Note dated on or about the
date hereof (the “Restated Revolving Credit Note”), an Amended and Restated Term
Note date on or about the date hereof (the “Restated Term Note”) and the other
agreements, documents instruments executed and/or delivered to Senior Creditor
in connection therewith. For purposes of this Agreement, the Restated Credit
Agreement, the Restated Revolving Credit Note, the Restated Term Note, and all
agreements, documents and instruments executed and/or delivered to Lender in
connection therewith shall be referred to as the “Credit Agreement Restatement
Documents”.

Each of the undersigned indicated as a “Validity Party” has executed and
delivered a Validity and Support Agreement dated on or about August 19, 2011 in
favor of Lender (each, a “Validity Agreement”) pursuant to which such Validity
Party has agreed to validate certain information provided by Borrower to Lender
and provide support in connection with Lender’s efforts to collect collateral to
secure Borrower’s payment and performance of all obligations and to Lender and
such other matters as described in such Validity Agreement.

Each of the undersigned indicated as a “Term Loan Participant” has executed and
delivered to Lender the Participation Agreement pursuant to which such
Participant has agreed to participate in the Term Note and to such other matters
upon such terms and conditions contained in the Participation Agreement.

Each of the undersigned indicated as a “Junior Creditor” has executed and
delivered to Lender the Subordination Agreement pursuant to which such Junior
Creditor has agreed to subordinate its rights to payment of indebtedness due
from Borrower to the indebtedness of Borrower to Lender, and such other matters
upon such terms and conditions contained in the Subordination Agreement.

Upon the terms and conditions contained in the Credit Agreement Restatement
Documents Lender has agreed to amend and restate the Credit Agreement and make
certain other changes to the Credit Agreement, among other things, subject to
and conditioned on the execution and delivery of this Agreement by the
undersigned to Lender.

AGREEMENT:

1. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the Credit Agreement
Restatement Documents or the other Loan Documents, Borrower hereby (a) ratifies
and confirms that pursuant to the transactions effected by the Keltic
Acquisition effective June 4, 2014 ACF FinCo I LP is the “Lender” for all
purposes of the Loan Documents, (b) reaffirms to Lender and ratifies its
obligations under the Credit Agreement Restatement Documents and the other Loan
Documents (collectively, the “Keltic Obligations”), including, specifically, the
Credit Agreement Restatement Documents, and as the Loan Documents may have been
amended, modified and/or restated from time to time and including the amendment,
modification or restatement thereof in connection with the matters described in
the recitals hereto, and each other agreement, document and instrument executed
and/or delivered by the Borrower in connection therewith as the same may have
been amended, modified and/or restated from time to time and including the
amendment, modification or restatement thereof in connection with the matters
described in the recitals hereto (collectively, the “Borrower Documents”), and
(c) further ratifies and confirms that each of the Borrower Documents shall
remain in full force and effect.

2. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in such party’s Validity Agreement,
each Validity Party hereby (a) ratifies and confirms that pursuant to the
transactions effected by the Keltic Acquisition effective June 4, 2014 ACF FinCo
I LP is the “Lender” for all purposes of the Loan Documents, (b) reaffirms to
Lender and ratifies its obligations under such Validity Agreement, and each
other agreement, document and instrument executed and/or delivered by such
Validity Party in connection therewith, as the same may have been amended,
modified and/or restated from time to time (collectively, the “Validity
Documents”), and (c) further ratifies and confirms that each of the Validity
Documents executed and/or delivered to Lender shall remain in full force and
effect.

3. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in the Participation Agreement,
each Term Loan Participant hereby (a) ratifies and confirms that pursuant to the
transactions effected by the Keltic Acquisition effective June 4, 2014 ACF FinCo
I LP is the “Lender” for all purposes of the Loan Documents, (b) reaffirms to
the Lender and ratifies its obligations under the Participation Agreement, and
each other agreement, document and instrument executed and/or delivered by such
Participant in connection therewith, as the same may have been amended, modified
and/or restated from time to time (collectively, the “Participation Documents”),
and (c) further ratifies and confirms that each of the Participation Documents
executed and/or delivered to Lender shall remain in full force and effect.

4. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in the Subordination Agreement,
each Junior Creditor hereby (a) ratifies and confirms that pursuant to the
transactions effected by the Keltic Acquisition effective June 4, 2014 ACF FinCo
I LP is the “Lender” for all purposes of the Loan Documents, and that ACF FinCo
I LP is the “Senior Creditor” for all purposes of the Subordination Agreement,
specifically including the Second Amendment of the Subordination Agreement dated
on or about the date of this Agreement, (b) reaffirms to Lender and ratifies its
obligations under the Subordination Agreement, and each other agreement,
document and instrument executed and/or delivered by such Junior Creditor in
connection therewith, as the same may have been amended, modified and/or
restated from time to time (collectively, the “Subordination Documents”), and
(c) further ratifies and confirms that each of the Subordination Documents
executed and/or delivered to Senior Creditor shall remain in full force and
effect.

5. No change, amendment or modification of this Agreement shall be valid or
binding unless such change, amendment or modification shall be in writing and
duly executed by all parties hereto and consented to by the Lender in writing.

6. This Agreement shall be governed by and interpreted and construed in
accordance with the internal laws of the State of New York, without regard to
its principles of conflicts of laws, and any dispute hereunder shall be brought
in the appropriate court located in Westchester County, New York or Erie County,
New York.

7. This Agreement may not be assigned by any party hereto without the prior
written consent of the other parties hereto and the Lender, and no party hereto
shall be relieved of its duties, obligations or liabilities under this Agreement
without the express written consent of the other parties hereto and the Lender,
regardless of assignments, delegations or other agreements with third parties
which may provide otherwise.

8. This Agreement shall be binding upon the parties hereto, their successors,
permitted assigns, heirs and legal representatives.

9. The invalidity of one or more phrases, sentences, clauses or paragraphs
contained in this Agreement shall not affect the validity of the remainder of
this Agreement.

10. This Agreement contains the entire understanding of the parties and the
Lender with respect to the subject matter hereof and there are no other oral
understandings, terms or conditions except as expressly stated herein and none
of the parties have relied upon any representation, express or implied, not
contained in this Agreement.

11. This Agreement may be executed in two (2) or more counterparts, each of
which shall be considered an original, and all of which shall be considered one
and the same instrument.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

BORROWER:

     
CASTLE BRANDS INC.
  CASTLE BRANDS (USA) CORP.
By: /s/ Alfred J. Small
  By: /s/ Alfred J. Small
 
   
Name: Alfred J. Small
  Name: Alfred J. Small
 
   
Its: CFO
  Its:CFO
 
   
VALIDITY PARTIES:
 

/s/ Alfred Small
  /s/ John Glover
 
   
ALFRED SMALL
  JOHN GLOVER
/s/ Michael Becker
  /s/ T. Kelley Spillane
 
   
MICHAEL BECKER
  T. KELLEY SPILLANE
TERM LOAN PARTICIPANTS:
 

FROST GAMMA INVESTMENTS TRUST
  MARIN BLEU INC.
By: /s/ Phillip Frost, M.D.
  By:/s/ Stephen Liu
 
   
Name: Phillip Frost, M.D.
  Name:Stephen Liu
 
   
Its: Trustee
  Its:President/Director
 
   
/s/ Mark E. Andrews, III
  /s/ Susan M. Lampen
 
   
MARK E. ANDREWS, III
  SUSAN M. LAMPEN
/s/ Michael S. Liebowitz
  /s/ Chester Franklin Zoeller III
 
   
MICHAEL S. LIEBOWITZ
  CHESTER FRANKLIN ZOELLER III
JUNIOR CREDITORS:
 

FROST GAMMA INVESTMENTS TRUST
  THREE COURT MASTER, LP
By: /s/ Phillip Frost, M.D.
  By: /s/ Arthur Y. Roulac
 
   
Name: Phillip Frost, M.D.
  Name: Arthur Y. Roulac
 
   
Its: Trustee
  Its: Partner
 
   

JACQUELINE SIMKIN TRUST AS AMENDED DAVID THALHEIM REVOCABLE LIVING

     
AND RESTATED 12/16/2003
  TRUST
By: /s/ Jacqueline Simkin
  By: /s/ David Thalheim
 
   
Name: Jacqueline Simkin
  Name: David Thalheim
 
   
Its: Trustee
  Its: Trustee
 
   
IVC INVESTORS, LLLP
  VECTOR GROUP LTD
By: /s/ Glenn L. Halpryn
  By: /s/ J. Bryant Kirkland III
 
   
Name: Glenn L. Halpryn
  Name: J. Bryant Kirkland III
 
   
Its: President
  Its: Vice President, CFO and Treasurer
 
   
/s/ Susan M. Lampen
  /s/ Mark E. Andrews, III
 
   
SUSAN M. LAMPEN
  MARK E. ANDREWS, III
/s/ Brian Heller
  /s/ Michael Brauser
 
   
BRIAN HELLER
  MICHAEL BRAUSER
/s/ Subbarao Uppaluri
  /s/ Juan Rodriguez
 
   
SUBBARAO UPPALURI
  JUAN RODRIGUEZ
/s/ Tibor Hollo
  /s/ Elliott Harris
 
   
TIBOR HOLLO
  ELLIOTT HARRIS
/s/ Stephen H. Liu
  /s/ Dennis Scholl
 
   
STEPHEN H. LIU
  DENNIS SCHOLL
/s/ Richard Rosenstock
  /s/ Fred Johnson
 
   
RICHARD ROSENSTOCK
  FRED JOHNSON
/s/ David Farina
 

 
 

DAVID FARINA
 


